Order entered October 27, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-01125-CV

                    IN RE PRISCILA BRISENO, Relator

          Original Proceeding from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-22-00330-D

                                   ORDER
     Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                           /s/   ROBBIE PARTIDA-KIPNESS
                                                 JUSTICE